DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, 13, 15-17, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHAO (US 2020/0259521 A1).

With respect to claim 1, ZHAO discloses a method for frequency hopping configuration of Bandwidth Part (BWP) (Title; Abstract; FIG. 1), comprising:
sending, by a network device (Base station & terminal in FIG. 2), first configuration information of a transmission physical channel to a terminal (Base station & terminal in FIG. 2), wherein the first configuration information is used for indicating at least
FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).


With respect to claim 3, ZHAO further discloses wherein, after sending, by the network device, the first configuration information of the transmission physical channel to the terminal, the method further comprises:
sending, by the network device, first control information to the terminal, wherein the first control information is used for indicating an activated BWP in the at least one BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).

With respect to claim 4, ZHAO further discloses wherein, after sending, by the network device, the first configuration information of the transmission physical channel to the terminal, the method further comprises:
sending, by the network device, second control information (FIG. 27; FIG. 28; FIG. 29. FIG. 30) to the terminal, wherein the second control information is used for indicating, in the at least one frequency domain offset, a frequency domain offset used (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).

With respect to claim 5, ZHAO further discloses wherein after sending, by the network device, the first configuration information of the transmission physical channel to the terminal, the method further comprises:
FIG. 27; FIG. 28; FIG. 29. FIG. 30) to the terminal, wherein the third control information is used for indicating a position of a first frequency domain resource for transmitting the physical channel in an activated BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).




With respect to claim 7, ZHAO discloses a method for frequency hopping configuration of Bandwidth Part (BWP) (Title; Abstract; FIG. 1), comprising:
receiving, by a terminal (Base station & terminal in FIG. 2), first configuration information of a transmission physical channel sent by a network device (Base station & terminal in FIG. 2), wherein the first configuration information is used for indicating at least one frequency domain offset respectively configured for each BWP in at least one BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]); and
determining, by the terminal, the at least one frequency domain offset for each BWP according to the first configuration information (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).


With respect to claim 9, ZHAO further discloses wherein after receiving, by the terminal device, the first configuration information of the transmission physical channel sent by the network device, the method further comprises:
receiving, by the terminal, first control information sent by the network device, wherein  the first control information is used for indicating an activated BWP in the at least one BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]); and
determining, by the terminal, at least one frequency domain offset for the activated BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).

With respect to claim 10, ZHAO further discloses wherein, after receiving, by the terminal, the first configuration information of the transmission physical channel sent by the network device, the method further comprises:
receiving, by the terminal, second control information (FIG. 27; FIG. 28; FIG. 29. FIG. 30) sent by the network device, wherein the second control information (FIG. 27; FIG. 28; FIG. 29. FIG. 30) is used for indicating, in the at least one frequency domain offset,  frequency domain offset used (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]); and
determining, by the terminal, a frequency domain offset used for an activated BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).


With respect to claim 11, ZHAO further discloses wherein, after receiving, by the terminal, the first configuration information of the transmission physical channel sent by the network device, the method further comprises:
receiving, by the terminal, third control information sent by the network device, wherein the third control information (FIG. 27; FIG. 28; FIG. 29. FIG. 30) is used for indicating a position of the first frequency domain resource for transmitting the physical channel in an activated BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).




With respect to claim 13, ZHAO discloses a network device (Title; Abstract; FIG. 1), comprising: 
a processor and a memory storing program instructions (FIG. 39; FIG. 40; paragraphs [0361], [0362]);
wherein when the program instructions are executed by the processor, the execution causes the network device to:
obtain a first configuration information of a transmission physical channel, wherein the  first configuration information is used for indicating at least one frequency domain offset respectively configured for each Bandwidth Part (BWP) in at least one BWP; output the first configuration information of a transmission physical channel to a terminal (Base station & terminal in FIG. 2) (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).


With respect to claim 15, ZHAO further discloses wherein, the execution further causes the network device to: output first control information to the terminal, wherein the first control information is used for indicating an activated BWP in the at least one BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).


With respect to claim 16, ZHAO further discloses wherein the execution further causes the network device to: output second control information (FIG. 27; FIG. 28; FIG. 29. FIG. 30) to the terminal, wherein the second control information is used for indicating, in the at least one frequency domain offset, a frequency domain offset used (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).


With respect to claim 17, ZHAO further discloses wherein, the execution further causes the network device to: output third control information (FIG. 27; FIG. 28; FIG. 29. FIG. 30) to the terminal, wherein the third control information is used for indicating a position of a first frequency domain resource for transmitting the physical channel in an activated BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).



With respect to claim 19, ZHAO discloses a terminal (Title; Abstract; FIG. 1), comprising: 
 a processor and a memory storing program instructions (FIG. 39; FIG. 40; paragraphs [0361], [0362]); 
wherein when the program instructions are executed by the processor, the execution causes the terminal (Base station & terminal in FIG. 2) to: 
obtain first configuration information of a transmission physical channel sent by a network device (Base station & terminal in FIG. 2), wherein the first configuration information is used for indicating at least one frequency domain offset respectively configured for each Bandwidth Part (BWP) in at least one BWP; and determine the at least one frequency domain offset for each BWP according to the first configuration information (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).



With respect to claim 21, ZHAO further discloses wherein the execution further causes the terminal to obtain first control information sent by the network device, wherein the first control information is used for indicating an activated BWP in the at least one BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).


With respect to claim 22, ZHAO further discloses wherein the execution further causes the terminal to obtain second control information sent by the network device, wherein the second control information (FIG. 27; FIG. 28; FIG. 29. FIG. 30)  is used for indicating, in the at least one frequency domain offset, a frequency domain offset used; determine at least one frequency domain offset of an activated BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).


With respect to claim 23, ZHAO further discloses wherein the execution further causes the terminal to obtain third control information (FIG. 27; FIG. 28; FIG. 29. FIG. 30) sent by the network device, wherein the third control information is used for indicating a position of the first frequency domain resource for transmitting the physical channel in an activated BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]); 
determine a frequency domain offset used for an activated BWP (FIG. 1; FIG. 6; FIG. 7; FIG. 3; FIG. 4; paragraphs [0110], [0112], [0168], [0170]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 12, 14, 18, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO in view of CHEN (US 2021/0068085 A1).


With respect to claim 2, ZHAO does not disclose wherein, the physical channel comprises at least one of a physical uplink shared channel, a physical downlink shared channel, a physical uplink control channel, and a physical downlink control channel.

CHEN discloses wherein, the physical channel comprises at least one of a physical uplink shared channel, a physical downlink shared channel, a physical uplink control channel, and a physical downlink control channel (paragraphs [0131], [0136], [0137], ]0232]).

CHEN teaches the benefit of improved data throughput by using control channel and frequency position controls (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control and calculations as taught by CHEN in the method and terminal and network station of ZHAO to produce an expected result.

With respect to claim 6, ZHAO does not disclose wherein, after sending, by the network device, the first configuration information of the transmission physical channel to the terminal, the method further comprises:
transmitting, by the network device, the physical channel with the terminal on the first frequency domain resource for transmitting the physical channel and a second frequency domain resource for transmitting the physical channel, wherein a position of the second frequency domain resource in an activated BWP is determined by using a formula
R2=(R1+Woffset)mod W according to a bandwidth for the activated BWP, the frequency domain offset used and the position of the first frequency domain resource for transmitting the physical channel in the activated BWP; wherein R2 is the position of the second frequency domain resource in the activated BWP, R1 is the position of the first frequency domain resource in the activated BWP, Woffset is the frequency domain offset used, W is the bandwidth for the activated BWP.

CHEN discloses wherein, after sending, by the network device, the first configuration information of the transmission physical channel to the terminal, the method further comprises:
transmitting, by the network device, the physical channel with the terminal on the first frequency domain resource for transmitting the physical channel and a second frequency domain resource for transmitting the physical channel, wherein a position of the second frequency domain resource in an activated BWP is determined by using a formula
paragraphs [0099] – [0114]).

CHEN teaches the benefit of improved data throughput by using control channel and frequency position controls (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control and calculations as taught by CHEN in the method and terminal and network station of ZHAO to produce an expected result.

With respect to claim 8, ZHAO does not disclose wherein, the physical channel comprises at least one of a physical uplink shared channel, a physical downlink shared channel, a physical uplink control channel, and a physical downlink control channel.

CHEN discloses wherein, the physical channel comprises at least one of a physical uplink shared channel, a physical downlink shared channel, a physical uplink control channel, and a physical downlink control channel (paragraphs [0131], [0136], [0137], ]0232]).
CHEN teaches the benefit of improved data throughput by using control channel and frequency position controls (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control and calculations as taught by CHEN in the method and terminal and network station of ZHAO to produce an expected result.

With respect to claim 12, ZHAO does not disclose wherein, after receiving, by the terminal, the first configuration information of the transmission physical channel sent by the network device, the method further comprises:
determining, by the terminal, a position of the second frequency domain resource for transmitting the physical channel in an activated BWP by using a formula R2=(R1+Woffset)mod 
transmitting, by the terminal, the physical channel with the network device on the first frequency domain resource and the second frequency domain resource.

CHEN discloses wherein, after receiving, by the terminal, the first configuration information of the transmission physical channel sent by the network device, the method further comprises:
determining, by the terminal, a position of the second frequency domain resource for transmitting the physical channel in an activated BWP by using a formula R2=(R1+Woffset)mod W according to a bandwidth for the activated BWP, the frequency domain offset used and the position of the first frequency domain resource for transmitting the physical channel in the activated BWP; wherein, R2 is the position of the second frequency domain resource in the activated BWP, R1 is the position of the first frequency domain resource in the activated BWP, Woffset is the frequency domain offset used, W is the bandwidth for the activated BWP, and
transmitting, by the terminal, the physical channel with the network device on the first frequency domain resource and the second frequency domain resource (paragraphs [0099] – [0114]).

CHEN teaches the benefit of improved data throughput by using control channel and frequency position controls (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control and calculations as taught by CHEN in the method and terminal and network station of ZHAO to produce an expected result.

With respect to claim 14, ZHAO does not disclose wherein, the physical channel comprises at least one of a physical uplink shared channel, a physical downlink shared channel, a physical uplink control channel, and a physical downlink control channel.

CHEN discloses wherein, the physical channel comprises at least one of a physical uplink shared channel, a physical downlink shared channel, a physical uplink control channel, and a physical downlink control channel (paragraphs [0131], [0136], [0137], ]0232]).

CHEN teaches the benefit of improved data throughput by using control channel and frequency position controls (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control and calculations as taught by CHEN in the method and terminal and network station of ZHAO to produce an expected result.

With respect to claim 18, ZHAO does not disclose wherein, the execution further causes the network device to: output the physical channel with the terminal on the first frequency domain resource for transmitting the physical channel and a second frequency domain resource for transmitting the physical channel, wherein a position of the second frequency domain resource in an activated BWP is determined by using a formula R2=(R1+Woffset)mod W according to a bandwidth for the activated BWP, the frequency domain offset used and the position of the first frequency domain resource for transmitting the physical channel in the activated BWP; wherein, R2 is the position of the second frequency domain resource in the activated BWP, R1 is the position of the first frequency domain resource in the activated BWP, Woffset is the frequency domain offset used, W is the bandwidth for the activated BWP.

CHEN discloses wherein, the execution further causes the network device to: output the physical channel with the terminal on the first frequency domain resource for transmitting the paragraphs [0099] – [0114]).

CHEN teaches the benefit of improved data throughput by using control channel and frequency position controls (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control and calculations as taught by CHEN in the method and terminal and network station of ZHAO to produce an expected result.

With respect to claim 20, ZHAO does not disclose wherein, the physical channel comprises at least one of a physical uplink shared channel, a physical downlink shared channel, a physical uplink control channel, and a physical downlink control channel.

CHEN discloses wherein, the physical channel comprises at least one of a physical uplink shared channel, a physical downlink shared channel, a physical uplink control channel, and a physical downlink control channel (paragraphs [0131], [0136], [0137], ]0232]).

CHEN teaches the benefit of improved data throughput by using control channel and frequency position controls (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control and calculations as taught by CHEN in the method and terminal and network station of ZHAO to produce an expected result.

With respect to claim 24, ZHAO does not disclose wherein, the execution further causes the terminal to determine a position of the second frequency domain resource for transmitting the physical channel in an activated BWP by using a formula R2=(R1+Woffset)mod W according 

CHEN discloses wherein, the execution further causes the terminal to determine a position of the second frequency domain resource for transmitting the physical channel in an activated BWP by using a formula R2=(R1+Woffset)mod W according to a  bandwidth for the activated BWP, the frequency domain offset used and the position of the first frequency domain resource for transmitting the physical channel in the activated BWP; wherein, R2 is the position of the second frequency domain resource in the activated BWP, R1 is the position of the first frequency domain resource in the activated BWP, Woffset is the frequency domain offset used, W is the bandwidth for the activated BWP; and output the physical channel with the network device on the first frequency domain resource and the second frequency domain resource (paragraphs [0099] – [0114]).

CHEN teaches the benefit of improved data throughput by using control channel and frequency position controls (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control and calculations as taught by CHEN in the method and terminal and network station of ZHAO to produce an expected result.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 3, 2021